Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 28-35, 39-41, 46-48 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Oral et al. (USPGPub 2012/0041094) in view of East et al. (USPGPub 2005/0048121).
	Regarding claims 28, 30, 32, 34 and 39-40, Oral teaches forming a medical device that can be an acetabular cup component [0237] comprising the steps of combining UHMWPE [0003] polymeric agents (abstract) that can be in the form of resins, powders or flakes [0024], peroxide crosslinking agents (wherein as claimed organic and inorganic peroxides comprise all peroxides) [0384], antioxidants such as vitamin E [0526] and therapeutic agents [0389] into a therapeutic implant by a consolidation processing method [0314] using layers molded together [0326] followed by machining [0066] and sterilization [0067]. Further Oral teaches wherein some layers may contain no antioxidant or crosslinking agent and others may contain any combination of additives, anti-oxidants and crosslinking agents and wherein the concentration of components may vary from layer to layer [0328-0330]. Oral fails to teach wherein the drug or active agent used is an antibiotic.  However, East teaches that is known to incorporate vancomycin [0116] into implants including hip implant components including acetabular cups [0313], presumably for the purpose of preventing infection.  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use of the drug of East as the drug additive of Oral in order to gain the antibiotic effect of vancomycin of East in the similar hip implant of Oral.  Further, the implant of the prior art is capable of delivering therapeutic agents to areas of low blood flow, wherein the joint capsule of the hip would be considered to be a low blood flow area as detailed in the current specification (see paragraph 4) and the prior art implant delivers therapeutic agent.
	Regarding claim 29, as previously noted Oral teaches wherein layers may or may not have additives.
	Regarding claim 31, the teachings or Oral in view of East are as shown above.  Further Oral is generally silent as to the specific amounts of therapeutic agents used. However, East teaches using therapeutic agents in amounts reading on the current claims.  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the amount of drug guided by East in the invention of Oral as a use of a known amount of therapeutic agent used to improve the same types of acetabular cups in the same way wherein the results of the addition is such amounts would yield predictable results. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
	Regarding claim 33, the layering of Oral requires combining prior to layering.
	Regarding claim 35, Oral teaches using the antioxidant in an amount reading on the current claims [0217].
	Regarding claim 41 and 46, Oral teaches wherein the compression molding can be done to the desired shape of a product that is a standalone product or wherein the compression can be done in such a way so that the product is compressed onto a metal substrate thereby forming a coated metallic article [0346].
	Regarding claim 47, the teachings or Oral in view of East are as shown above. Oral in view of East is silent regarding wherein inside an implant that antioxidant is placed.  However, it should first be noted that Oral is generally non-limiting with regards to the location of antioxidant within any implant. Further an acetabular cup has a general known shape.  Therefore given that there are only two possibilities for any given location inside of an acetabular cup: either choose to include or not include antioxidant in a given are, it would have been “obvious to try” for one of ordinary skill in the art before the effective filing date of the claimed invention to place antioxidant in any general region of the acetabular cup based on the teachings of Oral wherein both solutions would be predictable and would be expected to be successful.
	Regarding claims 48 and 51, Oral teaches forming a medical device that can be an acetabular cup component [0237] comprising the steps of combining UHMWPE [0003] polymeric agents (abstract), peroxide crosslinking agents (wherein as claimed organic and inorganic peroxides comprise all peroxides) [0384], antioxidants such as vitamin E [0526] and therapeutic agents [0389] into a therapeutic implant by a consolidation processing method [0314] using layers molded together [0326] followed by machining [0066] and sterilization [0067]. Further Oral teaches wherein some layers may contain no antioxidant or crosslinking agent and others may contain any combination of additives, anti-oxidants and crosslinking agents and wherein the concentration of components may vary from layer to layer [0328-0330]. Oral fails to teach wherein the drug or active agent used is an antibiotic.  However, East teaches that is known to incorporate vancomycin [0116] into implants including hip implant components including acetabular cups [0313], presumably for the purpose of preventing infection.  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use of the drug of East as the drug additive of Oral in order to gain the antibiotic effect of vancomycin of East in the similar hip implant of Oral.  

	Claims 38 and 52-54 are rejected under 35 U.S.C. 103 as being unpatentable over Oral et al. (USPGPub 2012/0041094) in view of East et al. (USPGPub 2005/0048121) and applied to claims 28-35, 39-41, 46-48 and 51 above and further in view of Muratoglu et al (WO/2013/151960)(cited from the 371 application thereof (USPGPub 2016/0215117)) .
	Regarding claim 38 and 52-54, the teachings of Oral in view of East are as shown above. Oral in view of East fails to teach wherein the antioxidant used is P130.  However Muratoglu, teaches that when forming UHMWPE medical articles contain antioxidants such as vitamin E via compression molding, it is known to specifically use P130 as a crosslinking agent, wherein it is noted that this is a peroxide based crosslinking agent just as preferred by Oral.  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the specific crosslinking agent of Muratoglu in the invention of Oral in view of East as a simple substitution of one known peroxide based crosslinking agent used with similar materials in a similar forming operation for another. 

Response to Arguments
	Regarding the applicants’ arguments relating to the citation of East, the examiner acknowledges that the publication number cited in the action was inaccurate. The proper number was provided in the Notice of References Cited dated 12/24/2020. 
	As relates to areas of low blood flow, the applicants’ own specification defines areas of low blood flow:

    PNG
    media_image1.png
    50
    581
    media_image1.png
    Greyscale

It would be impossible for a drug releasing implant similar to  the one of Oral to release its drug anywhere that was not the “immediate area surrounding medical implants”.  Drugs are released from the surface of the implant of Oral and into the surrounding area.  As relates to Oral specifically, the implant as cited by the examiner is an acetabular cup for a hip implant.  As such, this is a bone replacing implant anchored in bone and intended for contact with bone.  The implant of Oral is by the applicants’ own definition one that releases its active ingredients to areas of low blood flow.  Further all drug release implants excluding those that would release drug outside the immediate area of the implant, would read upon the applicants’ definition of implants that release their active agents into “low blood flow” areas.
Conclusion


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717